992 So. 2d 293 (2008)
Charles Alan PETIT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2833.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Rehearing Denied October 27, 2008.
Bennett H. Brummer, Public Defender, and Thomas Regnier and Colleen Brady Ward, Assistant Public Defenders, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and ROTHENBERG, J., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
The defendant appeals from a judgment and sentence imposed after the trial judge revoked his probation. Of the several violations found by the trial judge, we find that at least two of them, failures to make proper reports and to maintain employment, are well supported by the evidence. We agree that another ground, resisting an officer without violence, was not justified by the record, and therefore strike that reference from the order below. We do not remand for further consideration, however, because we are convinced by the circumstances of the case, including the fact that the present case is no less than the third time Petit had violated his probation, that the trial court would have reached the same result without consideration of the invalid ground. See Matos v. State, 956 So. 2d 1240 (Fla. 4th DCA 2007); Pollard v. State, 930 So. 2d 854 (Fla. 2d DCA 2006); Haygood v. State, 687 So. 2d 318 (Fla. 4th DCA 1997).
Affirmed as amended.